DETAILED ACTION

                                                EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the
changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Raphael A. Valencia on Aug. 09, 2022.
The application has been amended as follows:
12. (Currently amended) The data processing method according to claim 9 further comprising:
obtaining a similarity between each of the plurality of attributes included in the first table data and each of a plurality of attributes included in third table data; and
associating each of the plurality of attributes included in the first table data with any attribute of the plurality of attributes included in the third table data on the basis of the similarity between each of the plurality of attributes included in the first table data and each of the plurality of attributes included in the third table data, the order of the plurality of attributes included in the first table data, and an order of the plurality of attributes included in the third table data.

                                            REASONS FOR ALLOWANCE

1.	Claims 1, 3-5, 7-9, 11-12 are allowed.
2.	The following is an examiner’s statement of reasons for allowance:
Applicant’s argument filed 06/08/2022 regarding claims 1, 3-5, 7-9, 11-12 have been considered and are persuasive.  The prior art does not disclose ”
the processing of associating each of the plurality of attributes included in the first table data with any attribute of the plurality of attributes included in the second table data includes processing of selecting a first attribute and a second attribute adjacent to a left side of the first attribute or a right side of the first attribute from among the plurality of attributes included in the first table data based on the order of the plurality of attributes included in the first table data, processing of selecting a third attribute and a fourth attribute adjacent to a left side of the third attribute or a right side of the third attribute from among the plurality of attributes included in the second table data based on the order of the plurality of attributes included in the second table data, and processing of associating the first attribute with the third attribute based on the similarity between the first attribute and the third attribute and the similarity between the second attribute and the fourth attribute”, as required by claim 1 and a similar to the limitations of claims 5 and 9.  Thus, prior art of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification.  After a further search and a thorough examination of the present application and in light of the prior art made of record, independent claims 1, 5 and 9 are allowed.  Dependent claims 3-4, 7-8, 11-12 are allowed at least by virtue of their dependency from claims 1, 5 and 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


        
                                                       Contact Information
3.	Any inquiry concerning this communication or earlier communications 
from the examiner should be directed to Kim T. Nguyen whose telephone number is (571)270-1757.  The examiner can normally be reached on 7:30AM to 5:00PM East. Alt Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the 
	examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Aug. 08, 2022
/KIM T NGUYEN/Primary Examiner, Art Unit 2153